EXHIBIT 11 - STATEMENT RE: COMPUTATION OF PER SHARE EARNINGS Florida Community Banks, Inc. Computation of Net Income (Loss) Per Common Share The following tabulation presents the calculation of basic and diluted earnings (loss) per common share for the years ended December 31, 2008, 2007 and 2008 2007 2006 Basic and Diluted Earnings (Loss) Per Share: Net income (loss) $ (53,294,676 ) $ 10,909,219 $ 23,146,069 Earnings (loss) on common shares $ (53,294,676 ) $ 10,909,219 $ 23,146,069 Weighted average common shares outstanding - basic 7,918,144 7,909,261 7,890,427 Weighted average common shares outstanding - diluted 7,951,647 8,040,860 7,987,134 Basic earnings (loss) per common share $ (6.73 ) $ 1.38 $ 2.93 Diluted earnings (loss) per common share $ (6.70 ) $ 1.36 $ 2.90
